Case 2:14-cv-11691-LJM-MKM ECF No. 307-2, PageID.7814 Filed 11/05/20 Page 1 of 5

  MELVIN BOWNES, ET AL v. HEIDI WASHINGTON, ET AL                                                   DEPOSmON OF SCOTT MINNICH, DDS

     1        Inmate that you wanted a prophy and a -- well, strike               1   Q. And do we agree then that a debridement is the gross
     2        that.                                                               2      removal of plaque and calculus that interfere with the
     3                    Are you familiar with the policy                        3      ability of the dentist to perform a complete oral
     4        directives that stated at one time scaling/root                     4      evaluation?
     s        pl�nlng, where now It currently just says scaling and               s   A. Yes.
     6        root planing, Is no longer on the policy. Are you                   6   Q. Do we agree that a debridement procedure does not
     7        famlllar with that?                                                 7      accomplish the same treatment as a root planing and
     8                  MR. DEAN: Object to fonn, but go ahead.                   8      scaling?
     9                   THE WITNESS: No. I don't remember or                     9   A. Yes.
    10        don't recall. No.                                                  1o   Q. And the reason is because a -- well, strike that.
    11   BY MS. GITTLEMAN:                                                       11                  We agree that a root planing and scaling
    12   Q. Okay. Do we agree that the process of scaling and the                12      is a procedure involving instrumentation of the crown
    13        process of root planing are two separate processes --              13      and root surfaces of the teeth to remove plaque and
    14        processes?                                                         14      calculus from these surfaces. Right?
    15   A,    Yeah.                                                             15   A. Yes.
    16   Q.    can you now, and within the last five years, prescribe            16   Q. And that root planing would talk about actually removal
    17        to an Inmate as part of your treatment plan a root                 17      of bacteria, hardened calculus, necrotic tissue and
    18        planing and scaling?                                               18      smoothing out the root. Yes?
    19   A.    Well, I guess debridement would be the term we use. To            19   A. Yes. Smoothi ng the root surface.
    20        debris, you know, all the calculus, the plaque.                    2o   Q. And that -- that process to the roots will remove
    21   Q.    Okay. So --                                                       21      bacteria so that bacteria is no longer eating away at
    22   A.    That's what it is basically, yeah. Debridement.                   22      the tissue?
    23   Q.    Okay. Debrtdement. So we're dear, you're familiar                 23   A. Yeah.
    24        with the American Dental Association coding, as well as            24   Q. But a debridement does not involve root planing.
    2s        coding procedures In the MDOC. Correct? That there                 25      Correct?

                                    Page 78                                                                Page 80

     1      are codes specifically used?                                          1   A. Correct.
     2                  MR. DEAN: Object to form, but go ahead.                   2   Q. So my question then is, you indicated that you would
     3                  THE WITNESS: You mean on the computer                     3      prescribe a debridement to a patient earlier. Correct?
     4      for the treatment?                                                    4   A. Would I? Yeah, I would.
     5   BY MS. GITTLEMAN:                                                        5   Q. Okay. And do you prescribe a debridement for treatment
     6   Q. Yes.                                                                  6      of periodontal disease?
     7   A. Yes.                                                                  7   A. No. It's to remove the gross calculus.
     B   Q. Okay. And a prophylaxis has a specific code, versus a                 8   Q. Okay.
     9      debridement has a different code. Right?                              9   A. Or tartar. Whatever you prefer.
    10   A. Right.                                                               1o   Q. So do you prescribe as a treatment plan, root planing
    11   Q. Okay. And we agree that a prophylaxis is a separate                  11      and scaling on an Inmate patient?
    12      and distinct procedure from a debridement. Correct?                  12   A. Do I prescribe it?
    13   A. Correct.                                                             13   Q. I mean either you do or you don't.
    14   Q. And we agree that a debridement is a separate and                    14   A. No. I mean I do the prophy, you know, to remove the
    15      distinct procedure from root planing and scaling.                    15      mai n part and get the best you can Is how I do it.
    16      Correct?                                                             16      Yeah. So it's a little limited.
    11   A. Yes.                                                                 17   Q. Well, are you limited because of the way you treat the
    18   Q. And do we agree that a prophylaxis, or prophy -- a                   1s      patient or are you limited because of the MDOC policies
    19      prophylaxis is also a term for prophy for short.                     19      and procedures?
    20      Correct?                                                             2o   A. Per the policy and procedure.
    21   A. Yes. It's a prophy. Yeah.                                            21   Q. Okay.
    22   Q. And we agree that a prophy is the removal plaque,                    22   A. Right. I mean --
    23      calculus and stains from the tooth structures in the                 23   Q. I mean because you are the dentist?
    24      permanent and transitional dentition. Correct?                       24   A. I'm limited in everything I do. I'm limited to what I
    25   A. Yes.                                                                 25     can and can't do, basically. Yeah.

                                    Page 79                                                                Page 81
                                                                                                                21 (Pages 78 to 81)

                                                                      Exhibit 1 - Minnich's Deposition
                                                         NetworkReporting /
                                                         -�COJRT�':.:2/
                                                                  800-632-2720
Case 2:14-cv-11691-LJM-MKM ECF No. 307-2, PageID.7815 Filed 11/05/20 Page 2 of 5

   MELVIN BOWNES, ET AL v. HEIDI WASHINGTON, ET AL                                                   DEPOSffiON OF SCOTT MINNICH, DDS

                         THE WITNESS: I would say, yes, but I do                     bltewing and perlaplcal, along with probing and
     2        the best I can and estimate it.                                2       charting those measurements, to diagnose periodontal
     3   BY MS. GITTLEMAN:                                                   3       disease. Correct?
     4   Q. At this point I'm just Interested In the standard of             4   A. Yes.
     5        �re. Not your limitations.                                     5   Q. Okay. But --
     6   A. Okay.                                                            6   A. And mobility of the teeth, too.
     7   Q. And what are -- well, I guess I'll ask that question,            7   Q. And what else?
     8        then. As far as being In the MDOC, you're limited In           8   A. And mobility of the teeth.
     9        your ability pursuant to the standard of care to               9   Q. Okay. You agree that when a tooth is mobile, that's
    10        diagnose periodontal disease. Correct?                        10       advanced periodontal disease. Right?
    11   A. Correct.                                                        11   A. No. It doesn't have to be advanced if it's like a
    12   Q. And tell me why you are limited.                                12       class one, it would be a moderate. You know, moderate,
    13   A. I base mine on like the, you know, the bitewings or the         13       not mild, but more of a moderate. If it were a three,
    14        x-rays taken. I have no probing depths or, you know,          14       then I would say you're in the advanced stages. Right.
    15        no full-mouth pro�er -- or periodontal charting, I'm          15   Q. Okay. So you can have mobile teeth In moderate
    16        sorry, with the attachment levels and all that. No.           16       periodontal disease as well?
    17   Q. Does the MDOC even provide a periodontal charting               17   A. Correct.
    18        document that you can use?                                    18   Q. It's true that to diagnose the progression, the
    19   A. I don't know if there's one on the electronic record or         19       dentist, pursuant to the standard of care, needs a
    2o        not, no. I'm not aware of it. If that's what you              2o       baseline which would be through the bite -- the x-rays
    21        mean? No.                                                     21       and periodontal probing. Correct?
    22   Q.    Yeah, it Is. And then even in the hard charts, from          22   A. Yeah, Yes,
    23        the documents I have reviewed, I've seen a dental             23   Q. can a dentist using the standard of care properly
    24        history and I've seen charting of the cavities and what       24       diagnose the stage of periodontal disease of a patient
    25        teeth are missing. That type of thing.                        25       if they only have their eyesight visually and a

                                  Page 102                                                                 Page 104

     1   A.     Right.                                                       1       panorex?
     2   Q. But there's no periodontal chart per se hard written             2   A. Properly diagnose? No. You could give a good estimate
     3         that you can actually use to chart pocketing.                 3      of it. It wouldn't be the exact diagnosis, but you
     4   A. No.                                                              4      could give a, you know what I mean, to the best of your
     5   Q. I am correct? Yes?                                               5      ability looking at that.
     6   A. As far as I know, yes.                                           6   Q. Okay. Does the standard of care permit •· well, strike
     7   Q. Okay.                                                            7      that.
     a   A, Yeah.                                                            8                  Does the standard of care bless a
     9   Q. And is it true, then, that because of the MDCC policies          9      dentist only having visual and a panorex to diagnose
    1o         and procedures of no probing, that your periodontal          10      periodontal disease?
    11         diagnosis may under diagnose the severity of the             11   A. No,
    12         disease process in a patient?                                12                  MR. DEAN: I'm going to object to fonn
    13                    MR. DEAN: I'm going to object to form             13      and foundation, but go ahead.
    14         and foundation, but go ahead.                                14                  THE WITNESS: No.
    15                    THE WITNESS: Could it? Possibly.                  15   BY MS. GITTLEMAN:
    16   BY MS. GITTLEMAN:                                                 16    Q. It's true that if a -- well, strike that.
    17   Q. Do we agree that in order to diagnose the progression           17                  You had said earlier that you can do
    1a         of periodontal disease, you need to make a comparison        18      your best as a dentist to estimate the periodontal
    19         of probing depths on one date to a subsequent probing       19       disease, whether it's gingivitis, early, moderate or
    2o         depth results. Correct?                                     20       advanced, you can do the best to estimate with just a
    21   A. Yes.                                                           21       panorex and visual. Correct?
    22   Q. And that --                                                    22    A. Yeah, To the best of your ability, right. Right.
    23   A. Along with x-rays.                                             23    Q. But it's true that if those are the only treatments --
    24   Q. Along with x-rays. Well, the standard of care is the           24       strike that.
    25      dentist uses x-ray, whether It be a full-mouth set or          25                   It's true if those are the only tools

                                  Page 103                                                                 Page 105
                                                                                                               27 (Pages 102 to 105)

                                                                     Exhibit 1 - Minnich's Deposition
                                                        NetworkReporting /
                                                        -SLVEWiDECOURI��
                                                              800-632-2720
Case 2:14-cv-11691-LJM-MKM ECF No. 307-2, PageID.7816 Filed 11/05/20 Page 3 of 5

   MELVIN BOWNES, ET AL v. HEIDI WASHINGTON, ET AL                                          DEPOSmON OF SCOTT MINNICH, DDS

     1      used to diagnose the periodontal disease, being visual       1      Correct?
     2      and panorex, then the disease, periodontal disease,          2   A. It could, yes.
     3      would -- certainly could be under diagnosed or more          3   Q. And that worsening, meaning the loss of periodontal
     4      serious than what is actually -- what the patient is ,       4      attachment and bone loss, will not regrow. Correct?
     s      �ctually suffering?                                          s   A. Correct.
     6                 MR. DEAN: Objection to form and                   6   Q. It's a permanent life-long condition worsening.
     7      foundation, but go ahead.                                    7      Correct?
     B                 THE WITNESS: Yes.                                 B   A. Yes. It's not coming back.
     9   BY MS. GITTLEMAN:                                               9   Q. What keeps a tooth In place?
    1o   Q. And without the adequate information for the dentist to     10   A. You mean the bone? The periodontal ligament and the
    11      use to diagnose periodontal disease, being probing and      11      attachment? Is that what you mean?
    12      the proper x-rays, the disease, periodontal disease,        12   Q. Yes. I mean It's basic, but I have to ask the
    13      could be more serious than the diagnosis by the             13      question.
    14      dentist. Correct?                                           14   A. Oh. Okay. Yeah. Okay.
    15   A. Could you-• I'm sorry. Could you-- she repeat that          15   Q. So what keeps the tooth In place?
    16      again?                                                      16   A. So if you don't have the bone level or the attachment
    17                 MS. GITTLEMAN: Sure.                             17      level, then you have mobility. Then you could end
    18                 COURT REPORTER: Question: And without            1B      up •· sometimes a tooth will fall out if it's advanced
    19      the adequate information for the dentist to use to          19      on its own or you have to take it out because you're
    2o      diagnose periodontal disease --                             20      more susceptible to gum disease. You know, it's like
    21                 MS. GITTLEMAN: I can do it again.                21      perio •· what's called -- some people call it here,
    22                 COURT REPORTER: Okay.                            22      pyorrhea or gum boil. An abscess.
    23   BY MS. GITTLEMAN:                                              23   Q. Well, It's funny you mention the word pyorrhea, because
    24   Q. Where the dentist only has the visual and a panorex to      24      I thought pyorrhea was from like 1910 and my grandma
    2s      diagnose periodontal disease, that information gathered     25      had pyorrhea and she lost all her teeth. So I don't

                               Page 106                                                          Page 108

     1        from a visual and a pane, is inadequate information to     1      know .
     2        diagnose the stage of periodontal disease. Correct?        2   A. Yes. It's been around forever. That's what they
     3   A.    Yeah.                                                     3      called it. Yeah. Yeah.
     4   Q.    And because of this inadequate information, being         4   Q, Okay. But we call today, in today's standard of care,
     s        visual and a pane, the disease, the periodontal            5      in modem dentistry, it's periodontal disease.
     6        disease, could be worse or more serious than what Is       6      Correct?
     7        diagnosed because the dentist doesn't have the proper      7   A. Correct. Correct.
     a        Information to make that diagnosis. Correct?               8   Q. And periodontal disease is treatable and preventable.
     9   A.    Yes.                                                      9      Correct? With the proper treatment?
    10   Q.    So a person diagnosed with early periodontal disease,    10   A. Yeah. Yeah. Right. Well, yeah, you need the help of
    11        based on a visual and pane, might really have moderate    11      the patient, too. Like don't smoke. Oral hygiene is
    12        periodontal disease because Inadequate Information was    12      good. Flossing, brushing. Yes.
    13        used to make that diagnosis?                              13   Q. But even -- does smoking make you at more increased
    14   A.    Possible, yes.                                           14      risk of suffering periodontal disease?
    15   Q.    Okay. And if you have a patient who has early --         15   A. Yes. From what they put out, yes.
    16        strike that.                                              16   Q. But even a smoker, who is at a higher risk, if
    l7                    If you have a patient improperly              17      receiving the proper treatment for periodontal disease,
    18        diagnosed with early periodontal disease, that can        18      can be maintained. Correct?
    19        worsen over time to become moderate or advanced without   19   A. Possibly. But I would advise them to stop smoking, is
    2o        treatment. Correct?                                       20      what I would do.
    21   A.    Over time, yes, it could.                                21   Q. But is the standard of care of private practice - the
    22   Q.    Okay. And if you have a patient-- if you have a          22      standard of care in private practice, with a smoker or
    23        patient with early periodontal disease who has no         23      a nonsmoker, no matter who it is, would require the
    24        treatment for the periodontal disease for two years,      24      dentist to either property treat timely the periodontal
    2s        that periodontal disease can worsen over time as well.    25      disease or refer It. Correct?

                              Page 107                                                           Page 109
                                                                                                    28 (Pages 106 to 109)

                                                           Exhibit 1 - Minnich's Deposition
                                                 NetworkReporting /
                                                 - SwawoE COIJRT�-:.:2,/
                                                         800-632-2720
Case 2:14-cv-11691-LJM-MKM ECF No. 307-2, PageID.7817 Filed 11/05/20 Page 4 of 5

   MELVIN BOWNES, ET AL v. HEIDI WASHINGTON, ET AL                                            DEPOSmON OF SCOTT MINNICH, DDS

     1       x-rays, exposes the inmate to a substantial risk of         1         disease and referencing a Dr. Jeff Johnson, DDS?
     2       serious harm because periodontal disease either goes        2      A.  Jeff Johnson? No. No, I don't recall.
     3       under diagnosed, undiagnosed or the treatment -- that       3      Q.  Okay. Do you know Dr. Mark Cook?
     4       would be my question. Should I repeat It? Did you           4      A.  I know of him. Yes.
     5       1:1nderstand my question?                                   5      Q.  He's a dental -- he's a general dentist within the
     6   A. No. Could you rephrase it or --                              6         MDCC. Correct?
     7   Q. Let me rephrase it. It's true that the failure to use        7      A. Correct. Yes.
     a       periodontal probing and intraoral x-rays exposes an         8      Q. And how about a Dr. Carla Maxwell. Is she with the
     9       inmate patient to a substantial risk of serious harm        9         MDCC, too?
    1o       because of the lack of inadequate Information to           1o      A. I know the name, but I don't know who she is.
    11      diagnose the periodontal disease?                           11      Q. Okay. How does one get on the Dental Advisory Board?
    12                  MR. DEAN: Objection to form and                12          How does that happen? If you know?
    13       foundation, but go ahead.                                 13       A. I don't.
    14                  THE WITNESS: Yes, It could.                    14       Q. And I only ask because you said you were on there at
    15   BY MS. GITTLEMAN:                                             15          one point in time. How did you get on there?
    16   Q. Have you ever heard the term stable or unstable            16       A. Rebecca Goodman asked if I could take Dr. Ruprecht's
    17      periodontitis?                                             11          place.
    18   A. I couldn't-- J couldn't hear you. I'm sorry. You           10       Q. Okay.
    19      faded out.                                                 19       A. But it was Dr. Taylor at the time. He was a dental
    2o   Q. Have you -- does standard of care have terminology         2o          director. So that's how I ended up, but I think I only
    21      defining stable versus unstable periodontitis?             21          went to one or two meetings.
    22   A. Yeah. You could have a stable case, like where it's        22       Q. Okay.
    23      maintained and, you know, they are stabilized in that      23       A. Two.
    24      sense. Yes.                                                24       Q. Does someone like yourself, a general dentist within
    25   Q. Okay. And I'm going to ask you if I'm correct or not,      25          the MDCC, attend any Dental Advisory Board meetings?

                             Page 118                                                              Page 120

     1      but within the standard of care, stable -- In private        1      A.
                                                                                 Besides the members? Is that what you're asking?
     2      practice, stable -- a patient who suffers from              2       Q.
                                                                                 I mean I'm asking if someone like yourself?
     3      periodontal disease can be stabilized with the proper        3      A.
                                                                                 No. No.
     4      treatment and recall and followup by the dentist.            4      Q.
                                                                                 And you don't know who Dr. Jeff Johnson is. Right?
     5      Correct?                                                     5      A.
                                                                                 No. I don't -- I've never heard of him as a dentist,
     6   A. Yes. Yes.                                                   6       no.
     7   Q. If you only have a visual with your eyesight and a          7    Q. Okay. Do you agree that a general dentist is unable to
     a      pano, panorex, can you determine if periodontitis is        a       determine the progression rates of periodontal disease
     9      stable? That's all you have.                                9       without proper x-rays and probing and charting?
    10   A. I would have to say no.                                    1o    A. Without? Is that-- I'm sony. Without?
    11                 MR. DEAN: We1re at another --                   11    Q. Yes.
    12                 THE WITNESS: can we take a break? A             12    A. I think you need all the necessary tools to diagnose.
    13      bathroom break?                                            13    Q. Okay. So then you do agree that a dentist cannot and
    14                 MS. GITTLEMAN: Sure. Sure. Whenever             14       is unable to determine the progression of periodontal
    15      you need a break, let me know. I'm happy to do it.         15       disease without proper x-rays and probing, charting and
    16                 THE WITNESS: Yeah. About five minutes.          16       then of course preparing It. Right?
    17      Is that good?                                              17                   MR. DEAN: Objection. Form and
    18                 MS. GITTLEMAN: Sure.                            18       foundation, but go ahead.
    19                 MR. DEAN: I'm going to take a little            19                   THE WITNESS: Yes. In my opinion, yes.
    2o      break myself.                                              20    BY MS. GITTLEMAN:
    21                 (Recess taken at 1:10 p.m., resumed the         21    Q. Okay. Are you of the opinion that periodontal disease
    22      deposition at 1:15 p.m.)                                   22       is a slowly developing immune response condition?
    23   BY MS. GITTLEMAN:                                             23    A. I think it could -- it could be a multitude of
    24   Q. Doctor, are you -- are you familiar with a memorandum      24       different things. Yes. It could be fast. It could be
    25      put out by Dr. Choi In 2018 regarding periodontal          25       slow. I mean it could be, you know, different forms in

                            Page 119                                                               Page 121
                                                                                                      31 (Pages 118 to 121)

                                                         Exhibit 1 - Minnich's Deposition
                                               NetworkReporting /
                                               - S1AJ'Elt'iDE COORTRS10RTERS�
                                                       800-632-2720
Case 2:14-cv-11691-LJM-MKM ECF No. 307-2, PageID.7818 Filed 11/05/20 Page 5 of 5

   MELVIN BOWNES, ET AL v. HEIDI WASHINGTON, ET AL                                               DEPOSmON OF EUHUE POTTS, DDS

     1         dentist one millimeter, two millimeters, three            1   Q. Okay. Have you had the opportunity to use the COMS for
     2         millimeters is far down on a tooth. Correct?              2      routine care?
     3   A.    That's pretty small. To be honest with you, yeah, two     3   A. Oh, yes.
     4        or three millimeters is a very small increment.            4   Q. Are you doing routine care during COVID?
     5   Q.     !-)kay. How would you stage two millimeters? Is that     5   A. No. The COMS, the COMS we were utilizing before COVID.
     6         normal or abnormal?                                       6   Q. Oh, you were. How long before COVID?
     7   A.    Yeah, that's pretty much -- the actual normal -- and      7   A, I can't actually answer it, but it seems to me that we
     8        it's been a while -- I do believe it's within the          a      were two or three -- I mean we're using it now, but it
     9        two-millimeter range. And that's why when you were         9      seems to me that COVID became acute in February, March,
    1o        asking me about toothbrushes, yeah, they can go down      1o      and it seems to me we were using COMS way before then.
    11        below two milliliters -- two millimeters. I'm sorry --    11      Like the fall of last year.
    12        not milliliters. Two millimeters.                         12   Q. Okay.
    13   Q.    So early periodontal disease is when a pocket depth or   13                  MR. MERTENS: Ms. Gittleman, we went
    14        attachment loss, according to the American Dental         14      back on at 1:05. It's 2:20. At your next available
    15        Association, is three to four millimeters.                15      moment, can we break for a hard five? I note that
    16                    Do you agree with the American Dental         16      Dr. Potts Is eating on something. I don't know how
    17        Association's classification?                             17      clear--
    18                    MR. MERTENS: Objection. Form and              18                 THE WITNESS: I apologize. I'm eating
    19        foundation. Go ahead.                                     19      peanuts. I'm eating almonds.
    2o                    THE WITNESS: It sounds reasonable.            20                 MS. GITTLEMAN: It doesn't bother me one
    21                    MS. GITTLEMAN: Okay.                          21      bit.
    22   BY   MS. GITTLEMAN:                                            22   BY MS. GITTLEMAN:
    23   Q.    So would there be -- strike that.                        23   Q. So going back then to our questioning a few minutes
    24                    When you -- have you ever appointed a         24      ago, which was prophy versus perio scale, I want to
    25        patient in the MDOC for a perio scale?                    25      summarize and make sure I understand.

                               Page 122                                                             Page 124

     1   A. Have I ever recommended perio scale or have I ever           1                    The prophy was supraglnglval removal.
     2      treated perio scale?                                         2        The perio scale Is supraglnglval removal, and maybe
     3   Q. No. No.                                                      3        down two mlllimeters subglnglval. That's It. Correct?
     4   A. Yes.                                                         4   A.    That is not quite -- I don't think anybody else would
     5   Q. Okay. You have you said. Yes?                                5        use those terms, but that's basically the idea. All
     6   A. Yes.                                                         6        I'm saying is that if you scale -- if you"re doing a
     7   Q. And how do you -- how do you -- how did that get into        7        prophy on someone and you see hard objects, you remove
     a       the EDR during your treatment plan?                         B        it, If you see it, and you can reasonably reach it
     9   A. Say that again. How did it get into the --                   9        right below the ginglval surface, yes, you remove it
    1o   Q. Yeah. How do you appoint a patient for perio scale in       1o        for the patient.
    11      the treatment plan?                                         11   Q.    Would you consider a perio scale equal to root planing
    12   A. Yeah. So, you know, sitting here right now, I can't         12        and scaling?
    13      answer that. I would -- I said this before, I would         13   A.    A perio? Oh, my goodness. Wow. It looks like we're
    14      just write it into the -- the record.                       14        word -- we're word splitting today. Root planing and
    15   Q. Okay. So can we --                                          15        scaling Is different than a perio scale, but I don't
    16   A. There may be a box. I don't know.                           16        split hairs that fine.
    17   Q. Does the box just say prophy on It?                         17   Q.    Well, let me ask It this way. If you're treating a
    18   A. I don't know. I really don't know. There may be a           1a        patient In the MDOC as a general dentist and you see
    19      box -- in this new program that we have there are a lot     19        the terms prophy scale completed, do you know If he had
    2o      of boxes for this and that. And my way to not worry         2o        a root planing and scaling or he had a perlo scale,
    21      about that computer issue is to write things verbatim       21        which Is a different procedure?
    22      whatlwant to say.                                           22   A,    If they said -- if the term was prophy scale completed,
    23   Q. And this new program you're referring to, is this COMS?     23        I take it verbatim that a prophy and a scaling was
    24      C-0-M-S?                                                    24        completed. If it said prophy scale, root planing, I
    2s   A. Yes, ma'am.                                                 25        take it at face value.

                              Page 123                                                              Page 125
                                                                                                      32 (Pages 122 to 125)

                                                           Exhibit 1 - Minnich's Deposition
                                                 NetworkReporting /
                                                 - s� CWfI'R'i.PORTERS-:.:2,/
                                                     800-632�2720
